Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amended application filed on 05/17/2022.
Claims 1-35 are pending.
Claims 1, 12-13, 19, 22-23 and 31 are amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2022 is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the IDS is being considered by the examiner.
Remarks
	Applicant’s arguments (“Remarks”) filed on 05/17/2022 have been considered. 
Regarding the Objections to Claim 23
	The objection to claim 23 is withdrawn due in light of the amendments to that claim.
Regarding the 35 U.S.C. § 112(b) Rejection of Claim 12
The 35 U.S.C. § 112(b) rejection of claim 12 is withdrawn due in light of the amendments to that claim.
Regarding the 35 U.S.C. § 103 Rejections of the Independent claims
	Applicant argues that the prior art does not explicitly teach generating, for a computing device, the containerized data pipeline application associated with the target category of data sources based at least on configuration information associated with the computing device. Examiner respectfully disagrees. Applicant’s arguments here amount to generalized allegations without a sufficient explanation of how Examiner’s mapping is flawed. See Krishna ¶ [0041], IoT gateway instantiates a container instance which processes and handles critical data [target category] of data sources (Fig. 1, edge devices are data sources & ¶ [0019]), the containers are necessarily generated based on configuration information associated with the computing device; see also ¶ [0031], “the IoT Gateway device automatically creates [generates] one or more container instances for processing, analyzing, and handling the critical data [target category] by using a Container Orchestrator. In an embodiment, the one or more containers are instantiated using platform specific images [because the images are platform specific, the containerized data pipeline application is generated based at least on configuration information associated with the computing device]”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Patent No. 10,893,116 (“Pat. ‘116”).
Claim #
Present Application
Pat. ‘116
Claim #
1
At least one non-transitory computer-readable storage medium including instructions that, when executed, cause a system to: 



in response to a request to generate a containerized data pipeline application corresponding to a target category of data sources: 






identify a computing device of the distributed computing system connected to a data source of the distributed computing system belonging to the target category of data sources; and 

generate, for the computing device, the containerized data pipeline application that includes: 




a transformation container configured to apply a data transformation function to input data to provide transformed data; and 

a processor container configured to manage messaging between components of the containerized data pipeline application.
At least one non-transitory computer-readable storage medium including instructions that, when executed by a centralized Internet of Things (IoT) manager of an IoT system, cause the centralized IoT manager to: 
receive a request to generate a containerized data pipeline application, wherein the request identifies a target category of data sources; and in response to the request: 





identify a data source of the IoT system belonging to the target category of data sources; identify an edge system of the IoT system connected to the data source; 

generate the containerized data pipeline application based on a hardware configuration of the edge system, wherein the containerized data pipeline application includes 

a transformation container configured to apply a data transformation function to input data to provide transformed data and 

a processor container configured to manage messaging between components of the containerized data pipeline application; and provide the containerized data pipeline application to the edge system.
1
13
A computing device comprising: 


a memory configured to store instructions, and 



a processor configured to execute the instructions, wherein, when executed, the instructions cause the processor to host 


a data pipeline, the data pipeline comprising: 















a transformation container adapted for a runtime environment and configured to receive a message having input data from a connected data source of a target category of data sources and to apply a data transformation function to the input data to provide transformed data; and 













a processor container configured to manage messaging between components of the data pipeline; and 


a container orchestrator configured to deploy the data pipeline.
An edge system of an Internet of Things (IoT) system, comprising: 

a memory configured to store instructions corresponding to a received data pipeline, and 

a processor configured to execute the instructions, wherein, when executed, the instructions cause the processor to host: 

the data pipeline generated in response to a request to generate a data pipeline that identified a target category of data sources and based on a hardware configuration of the processor and the memory; the data pipeline comprising: 


a first connector container configured to receive input data from a connected data source of the target category of data sources and to provide a message having the input data; 

a transformation container adapted for a first runtime environment and configured to receive the message having the input data and to apply a data transformation function to the input data to provide transformed data; 

a second transformation container adapted for a second runtime environment that is different than the first runtime environment and configured to apply a second data transformation function to the input data; and 

a second connector container configured to provide the transformed data in a message at an output of the data pipeline; 

a pipeline processor configured to manage messaging between the first connector container, the transformation container, and the second connector container; and 

a container orchestrator configured to deploy the data pipeline.
12


	Claims 2-4 here are not patentably distinct in view of the limitations in claim 1 of Pat. ‘116
	Claims 5-6 here are not patentably distinct in view of the limitations in claims 2-3 of Pat. ‘116, respectively.
	Claim 7 here is not patentably distinct in view of the limitations in claim 12 of Pat. ‘116.
Claims 8-9 here are not patentably distinct in view of the limitations in claim 6 of Pat. ‘116.
Claims 10-12 here are not patentably distinct in view of the limitations in claim 7-9 of Pat. ‘116, respectively.
Claim 14 here is not patentably distinct in view of the limitations in claim 12 of Pat. ‘116.
Claims 15-16 here are not patentably distinct in view of the limitations in claims 14-15 of Pat. ‘116, respectively.
Claims 17-18 here are not patentably distinct in view of the limitations in claim 12 of Pat. ‘116.
Claim 19 here is not patentably distinct in view of the limitations in claim 12 of Pat. ‘116.
Claims 20-30 here are not patentable distinct here as discussed above with regard to claims 2-12.
Claim 31-32 here is not patentably distinct in view of the limitations in claim 12 of Pat. ‘116.
Claims 33-34 here are not patentably distinct in view of the limitations in claims 2-3 of Pat. ‘116, respectively.
Claim 35 here is not patentably distinct in view of the limitations in claim 6 of Pat. ‘116.
Claim Rejections - 35 U.S.C. § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna (Pub. No. US 2019/0014048) in view of Inamdar (Pub. No. US 2020/0112487 A1).

Regarding claim 1, Krishna teaches at least one non-transitory computer-readable storage medium including instructions that, when executed, cause a system to: in response to a request to generate a containerized data pipeline application associated with a target category of data sources: identify a computing device of the distributed computing system connected to a data source of the distributed computing system belonging to the target category (Krishna ¶ [0023], IoT gateway receives data traffic and then classifies it as either normal or critical data; see also ¶ [0024], after classifying the data as critical data the IoT gateway determines an edge resource for processing the data; see also ¶ [0041], IoT gateway instantiates one or more containerized instances in an edge resource for processing the data classified as critical data – IoT orchestrator instantiates container pipeline in response to receiving data classified as critical); and generate, for the computing device, the containerized data pipeline application associated with the target category of data sources based at least on configuration information associated with the computing device wherein the containerized data pipeline application includes: a transformation container configured to apply a data transformation function to input data to provide transformed data (Krishna ¶ [0041], IoT gateway instantiates a container instance which processes and handles critical data, the containers are necessarily generated based on configuration information associated with the computing device; see also ¶ [0031, “the IoT Gateway device automatically creates one or more container instances for processing, analyzing, and handling the critical data by using a Container Orchestrator. In an embodiment, the one or more containers are instantiated using platform specific images [because the images are platform specific, the containerized data pipeline application is generated based at least on configuration information associated with the computing device]”).
Although Krishna teaches instantiating multiple container instances (Krishna ¶ [0041], “one or more container instances may be instantiated by IoT Gateway device 606 for processing, analyzing, and handling the critical data”). Krishna does not explicitly teach a processor container configured to manage messaging between components of the containerized data pipeline application.
However, in analogous art of container deployment for processing of data, Inamdar teaches a processor container configured to manage messaging between components of the containerized data pipeline application (Inamdar Fig. 4, 404 & ¶ [0061], edge proxy service receives communications and routes validated communications to the core proxy service).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Krishna and Inamdar to teach a processor container to manage messaging between container pipeline components because it allows for performing basic checks on the messaging including source validation. Inamdar ¶ [0061]. Furthermore, this is merely combining prior art elements (orchestrating containers to process and handle data) according to known methods (chaining containers in series, such as in microservices or a distributed application) to yield predictable results. MPEP 2143(I).

Regarding claim 2, Krishna and Inamdar teach the at least one computer-readable storage medium of claim 1. Krishna furthermore teaches wherein the instructions further cause the system to identify the data source of the distributed computing system belonging to the target category of data sources (Krishna ¶ [0026], received data traffic is compared to a training set which includes an application type therefore data source that caused the traffic is identified – application type is a data source because it identifies the application type from which the data originated; see also ¶ [0027], user can be the data source of issued queries, where the user is identified).

Regarding claim 3, Krishna and Inamdar teach the at least one computer-readable storage medium of claim 1. Krishna furthermore teaches wherein the instructions further cause the system to provide the containerized data pipeline application to the computing device (Krishna ¶ [0041], IoT gateway instantiates one or more containerized instances in an edge resource for processing the data classified as critical data).

Regarding claim 4, Krishna and Inamdar teach the at least one computer-readable storage medium of claim 1. Krishna furthermore teaches wherein the instructions further cause the system to generate the containerized data pipeline application based on a hardware configuration of the computing device (Krishna ¶ [0041], IoT gateway instantiates one or more containerized instances in an edge resource for processing the data classified as critical data and therefore must instantiate those instances based on a hardware configuration of the edge resource).

Regarding claim 5, Krishna teaches the at least one computer-readable storage medium of claim 1. 
Krishna does not explicitly teach wherein the instructions further cause the system to generate, for inclusion in the containerized data pipeline application, a subscriber container configured to provide received source data from the data source to the transformation container.
However, in analogous art of container deployment for processing of data, Inamdar teaches wherein the instructions further cause the system to generate, for inclusion in the containerized data pipeline application, a subscriber container configured to provide received source data from the data source to the transformation container (Inamdar Fig. 4, 402 & ¶ [0060]-[0062], edge proxy service 402 container receives ingress traffic and provides it to the core proxy service 404 container which performs additional processing on the network traffic).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Krishna and Inamdar to teach utilizing a chain of containers because it is merely combining prior art elements (containers) according to known methods (chaining containers in series, such as in microservices or a distributed application) to yield predictable results.

Regarding claim 6, Krishna teaches the at least one computer-readable storage medium of claim 1. 
Krishna does not explicitly teach wherein the instructions further cause the system to build a publisher container configured to provide the transformed data from the transformation container to an output of the containerized data pipeline application.
However, in analogous art of container deployment for processing of data, Inamdar a publisher container configured to provide the transformed data from the transformation container to an output of the containerized data pipeline application (Inamdar Fig. 4, 402 & ¶ [0060], “edge proxy service 402 can comprise a cluster of container pods… for handling… egress traffic sent to L3 network”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Krishna and Inamdar to teach utilizing a chain of containers because it is merely combining prior art elements (containers) according to known methods (chaining containers in series, such as in microservices or a distributed application) to yield predictable results. MPEP 2143(I).

Regarding claim 7, Krishna and Inamdar teach the at least one computer-readable storage medium of claim 1. Krishna furthermore teaches wherein the instructions further cause the system to generate the containerized data pipeline application based further on a runtime configuration of the computing device (Krishna ¶ [0041], IoT gateway instantiates one or more containerized instances in an edge resource for processing the data classified as critical data and therefore must instantiate those instances based on a runtime configuration of the computing device).

Regarding claim 8, Krishna and Inamdar teach the at least one computer-readable storage medium of claim 1. Krishna furthermore teaches wherein the instructions further cause the system to generate a second containerized data pipeline application based on a hardware configuration of a second identified computing device of the distributed computing system, wherein the second containerized data pipeline application is associated with a second data source of the distributed computing system belonging to the target category of data sources (Krishna ¶ [0041], IoT gateway instantiates one or more containerized instances in an edge resource for processing the data classified as critical data and therefore must instantiate those instances based on hardware configuration; see also ¶ [0024], “If the received data traffic is classified as critical data, then at step 208, the IoT Gateway device automatically designates an edge computing resource for processing the critical data”; see also Fig. 1 and ¶ [0019], regarding multiple IoT gateway devices).

Regarding claim 9, Krishna and Inamdar teach the at least one computer-readable storage medium of claim 8. Krishna furthermore teaches wherein the second containerized data pipeline application is configured to apply the data transformation function to second input data from the second data source to provide second transformed data (Krishna ¶ [0041], IoT gateway instantiates a container instance which processes and handles critical data; see also Fig. 1 and ¶ [0019], regarding multiple data sources (edge devices 102)).

Regarding claim 10, Krishna and Inamdar teach the at least one computer-readable storage medium of claim 8. Krishna furthermore teaches wherein the hardware configuration of the second identified computing device is different than the configuration of the computing device (Krishna Fig. 1 and ¶ [0019], edge devices comprise many different devices with different hardware configurations, “edge devices 102-n include sensors, actuators, motors, valves, controllers, wearables, mobile devices, routers, switches, and remote field units”).

Regarding claim 11, Krishna and Inamdar teach the at least one computer-readable storage medium of claim 1. Krishna furthermore teaches wherein the computing device comprises a virtual machine (Krishna ¶ [0002], “In an IoT environment, various kinds of physical and virtual devices are connected with each other”).

Regarding claim 12, Krishna and Inamdar teach the at least one computer-readable storage medium of claim 1. Krishna furthermore teaches wherein the instructions further cause the system to receive, with the request, a type of data, a location of data, a source of data, or any combination thereof as the target data category (Krishna ¶ [0027], type of data received includes “a health-related query at a specified time, a search query, or sensor data generated by machines”).

Regarding claim 19, Krishna teaches a method, comprising: in response to a request to generate a containerized data pipeline application associated with a target category of data sources at a centralized system manager of a distributed computing system: identifying a computing device of the distributed computing system connected to a data source of the distributed computing system belonging to the target category (Krishna ¶ [0023], IoT gateway receives data traffic and then classifies it as either normal or critical data; see also ¶ [0024], after classifying the data as critical data the IoT gateway determines an edge resource for processing the data; see also ¶ [0041], IoT gateway instantiates one or more containerized instances in an edge resource for processing the data classified as critical data – IoT orchestrator instantiates container pipeline in response to receiving data classified as critical); and generating, for the computing device, the containerized data pipeline application associated with the target category of data sources based at least on configuration information associated with the computing device wherein the containerized data pipeline application includes that includes: a transformation container configured to apply a data transformation function to input data to provide transformed data (Krishna ¶ [0041], IoT gateway instantiates a container instance which processes and handles critical data, the containers are necessarily generated based on configuration information associated with the computing device; see also ¶ [0031, “the IoT Gateway device automatically creates one or more container instances for processing, analyzing, and handling the critical data by using a Container Orchestrator. In an embodiment, the one or more containers are instantiated using platform specific images [because the images are platform specific, the containerized data pipeline application is generated based at least on configuration information associated with the computing device]”).
Although Krishna teaches instantiating multiple container instances (Krishna ¶ [0041], “one or more container instances may be instantiated by IoT Gateway device 606 for processing, analyzing, and handling the critical data”). Krishna does not explicitly teach a processor container configured to manage messaging between components of the containerized data pipeline application.
However, in analogous art of container deployment for processing of data, Inamdar teaches a processor container configured to manage messaging between components of the containerized data pipeline application (Inamdar Fig. 4, 404 & ¶ [0061], edge proxy service receives communications and routes validated communications to the core proxy service).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Krishna and Inamdar to teach a processor container to manage messaging between container pipeline components because it allows for performing basic checks on the messaging including source validation. Inamdar ¶ [0061]. Furthermore, this is merely combining prior art elements (orchestrating containers to process and handle data) according to known methods (chaining containers in series, such as in microservices or a distributed application) to yield predictable results. MPEP 2143(I).

Krishna and Inamdar teach all the limitations of claims 20-30 as asserted above with regard to claims 2-12, respectively. 


Claims 13-18 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Inamdar (Pub. No. US 2020/0112487 A1) in view of Krishna (Pub. No. US 2019/0014048).

Regarding claim 13, Inamdar teaches a computing device comprising: a memory configured to store instructions, and a processor configured to execute the instructions, wherein, when executed, the instructions cause the processor to host a data pipeline wherein the data pipeline was generated based at least on configuration information associated with the computing device (Inamdar ¶ [0002], “Containers are an example of an approach for implementing operating-system-level virtualization. They are self-contained execution environments that can have their own isolated CPU, memory, input/output (I/O), and network resources”; see also Fig. 4, 402 & ¶ [0060]-[0062], regarding container implemented data pipeline), the data pipeline comprising: a transformation container adapted for a runtime environment and configured to receive a message having input data from a connected data source and to apply a data transformation function to the input data to provide transformed data (Inamdar Fig. 4, 404 & ¶ [0061]-[0062], the core proxy server 404 container receives network traffic performs additional processing on the network traffic and outputs the data to the SBC service 406 which further processes the data; see also ¶ [0044], regarding runtime environment; see also ¶ [0063], about processing data via SBC such as by performing NAT translation and protocol conversion which will transform the network traffic); and a processor container configured to manage messaging between components of the data pipeline (Inamdar Fig. 4, 404 & ¶ [0061], edge proxy service receives communications and routes validated communications to the core proxy service); and a container orchestrator configured to deploy the data pipeline (Inamdar ¶ [0037], regarding the container orchestrator).
Inamdar does not explicitly teach input data of a target category. 
However, Krishna teaches a processor configured to execute the instructions, wherein, when executed, the instructions cause the processor to host a data pipeline associated with a target category of data sources, wherein the data pipeline was generated based at least on configuration information associated with the computing device, and wherein the computing device is connected to a data source belonging to the target category, the data pipeline comprising: a transformation container adapted for a runtime environment and configured to receive a message having input data from a connected data source of a target category of data sources and to apply a data transformation function to the input data to provide transformed data (*while Inamdar teaches most of the elements here, as asserted above, Krishna teaches the whole limitation; Krishna ¶ [0023], IoT gateway classifies data traffic as either normal or critical data in response to receiving the data traffic and therefore identifies data of a target category from a data sources of that target category; see also ¶ [0024], after classifying the data the IoT gateway determines a network location for processing the data; see also ¶ [0041], IoT gateway instantiates a containerized instance for processing the data; see also ¶ [0031, “the IoT Gateway device automatically creates one or more container instances for processing, analyzing, and handling the critical data by using a Container Orchestrator. In an embodiment, the one or more containers are instantiated using platform specific images [because the images are platform specific, the containerized data pipeline application is generated based at least on configuration information associated with the computing device]”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Inamdar and Krishna to teach classifying data because it enhances flexibility in processing such data, such as were critical data is processed at the edge because it allows time sensitive/private data to be processed more quickly/securely. See Krishna ¶¶ [0004]-[0005].

Regarding claim 14, Inamdar and Krishna teach the computing device of claim 13. Inamdar furthermore teaches wherein the data pipeline further includes a connector container configured to receive input data from the connected data source and to provide the message having the input data to the transformation container (Inamdar Fig. 4, 404 & ¶ [0061], edge proxy service receives communications and routes validated communications to the core proxy service).
Regarding claim 15, Inamdar and Krishna teach the computing device of claim 14. Inamdar furthermore teaches wherein the connector container includes a data source connector configured to receive data from the connected data source (Inamdar Fig. 4, 404 & ¶ [0061], edge proxy service receives communications and routes validated communications to the core proxy service).

Regarding claim 16, Inamdar and Krishna teach the computing device of claim 14. Inamdar furthermore teaches wherein the connector container includes a data service connector configured to receive data from another data pipeline of a distributed computing system (Inamdar Fig. 4, 404 & ¶ [0060], edge proxy service comprises a cluster of container pods for receiving communications).

Regarding claim 17, Inamdar and Krishna teach the computing device of claim 13. Inamdar furthermore teaches wherein the data pipeline further includes another connector container configured to provide the transformed data in a message at an output of the data pipeline (Inamdar Fig. 4, 402 & ¶ [0060], “edge proxy service 402 can comprise a cluster of container pods… for handling… egress traffic sent to L3 network”).

Regarding claim 18, Inamdar and Krishna teach the computing device of claim 13. Inamdar furthermore teaches wherein the data pipeline further includes a second transformation container adapted for a second runtime environment that is different than the first runtime environment and configured to apply a second data transformation function to the input data (Fig. 2, worker nodes 220A and 220B include multiple containers & ¶ [0044], worker nodes provide a run time environment).

Regarding claim 31, Inamdar teaches at least one non-transitory computer-readable storage medium including instructions that, when executed, cause a system to provide a containerized data pipeline that is generated based at least on configuration information associated with a computing device, the containerized data pipeline comprising: a transformation container configured to apply a data transformation function to input data, to provide transformed data (Inamdar Fig. 4, 404 & ¶ [0061]-[0062], the core proxy server 404 container receives network traffic performs additional processing on the network traffic and outputs the data to the SBC service 406 which further processes the data; see also ¶ [0044], regarding runtime environment; see also ¶ [0063], about processing data via SBC such as by performing NAT translation and protocol conversion which will transform the network traffic); and a processor container configured to manage messaging between components of the containerized data pipeline Inamdar Fig. 4, 404 & ¶ [0061], edge proxy service receives communications and routes validated communications to the core proxy service).
Inamdar does not explicitly teach input data of a target category. 
However, Krishna teaches provide a containerized data pipeline associated with a target category of data sources, wherein the containerized data pipeline is generated based at least on configuration information associated with a computing device, and wherein the computing device is connected to a data source belonging to the target category, the data pipeline comprising: a transformation container adapted for a runtime environment and configured to receive a message having input data from a connected data source of a target category of data sources and to apply a data transformation function to the input data to provide transformed data (*while Inamdar teaches most of the elements here, as asserted above, Krishna teaches the whole limitation; Krishna ¶ [0023], IoT gateway classifies data traffic as either normal or critical data in response to receiving the data traffic and therefore identifies data of a target category from a data sources of that target category; see also ¶ [0024], after classifying the data the IoT gateway determines a network location for processing the data; see also ¶ [0041], IoT gateway instantiates a containerized instance for processing the data; see also ¶ [0031, “the IoT Gateway device automatically creates one or more container instances for processing, analyzing, and handling the critical data by using a Container Orchestrator. In an embodiment, the one or more containers are instantiated using platform specific images [because the images are platform specific, the containerized data pipeline application is generated based at least on configuration information associated with the computing device]”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Inamdar and Krishna to teach classifying data because it enhances flexibility in processing such data, such as were critical data is processed at the edge because it allows time sensitive/private data to be processed more quickly/securely. See Krishna ¶¶ [0004]-[0005].
	Inamdar and Krishna teach all the limitations of claim 32 as asserted above with regard to claim 13.

Regarding claim 33, Inamdar and Krishna teach the at least one computer-readable storage medium of claim 31. Inamdar furthermore teaches wherein the containerized data pipeline further includes a subscriber container configured to provide received source data from the data source to the transformation container (Inamdar Fig. 4, 402 & ¶ [0060]-[0062], edge proxy service 402 container receives ingress traffic and provides it to the core proxy service 404 container which performs additional processing on the network traffic).

Regarding claim 34, Inamdar and Krishna teach the at least one computer-readable storage medium of claim 31. Inamdar furthermore teaches wherein the data pipeline further includes a publisher container configured to provide the transformed data from the transformation container to an output of the containerized data pipeline (Inamdar Fig. 4, 402 & ¶ [0060], “edge proxy service 402 can comprise a cluster of container pods… for handling… egress traffic sent to L3 network”).

Regarding claim 35, Inamdar and Krishna teach the at least one computer-readable storage medium of claim 31. Inamdar furthermore teaches wherein the instructions further cause the system to provide a second containerized data pipeline, wherein the second containerized data pipeline is associated with a second data source (Inamdar Fig. 4, 402 & ¶ [0060], “edge proxy service 402 can comprise a cluster of container pods”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.P.T./Examiner, Art Unit 2456                                                                                                                                                                                                        
/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        8/8/2022